UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 96-6177



DAVID A. KINDER,

                                            Plaintiff - Appellant,

          versus

CHARLES POTTS, Dr.; PRISON HEALTH SERVICES,
INCORPORATED; JEAN SNYDER; RONALD G. NELSON;
SHARON ALDEN; REBECCA EICHELBERGER, R.N.; P.
A. KAUSHNER; RICHARD A. LANHAM, Commissioner;
RONALD MOATS, Warden; ARNOLD TICHNELL, Lieu-
tenant, CO IV; MARVIN CARBAUGH, Sergeant,
CO III,
                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Peter J. Messitte, District Judge. (CA-
95-2364-PJM)

Submitted:   July 23, 1996                 Decided:   July 30, 1996


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.

David A. Kinder, Appellant Pro Se. Deborah Maude Peyton, MASON,
KETTERMAN & MORGAN, Baltimore, Maryland; Joseph Barry Chazen,
MEYERS, BILLINGSLEY, SHIPLEY, RODBELL & ROSENBAUM, Riverdale, Mary-
land; Richard M. Kastendieck, OFFICE OF THE ATTORNEY GENERAL OF
MARYLAND, Baltimore, Maryland, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                               2
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Kinder v. Potts, No. CA-95-2364-PJM (D. Md. Jan. 25, 1996).
We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                         AFFIRMED




                                3